AGREEMENT

This Agreement (this “Agreement”) is made as of May 15, 2002, by and between EOS
International, Inc., a Delaware corporation (formerly dreamlife, inc.) (“EOS”),
Weichert Enterprises, LLC, a Delaware limited liability company (“Weichert”) and
DL Holdings I, LLC, a Delaware limited liability company (“DL Holdings”).


RECITALS

                A.  Reference is made to the Registration Rights Agreement by
and among EOS, Weichert and DL Holdings dated as of December 14, 2001, as
amended (the “Registration Rights Agreement”).

                B.   EOS, Weichert and DL Holdings desire to further amend the
Registration Rights Agreement on the terms set forth herein.

                EOS, Weichert and DL Holdings hereby agree as follows:

The Registration Rights Agreement Amendments.

                Amendments to Section 9(c).  The next to last sentence of
Section 9(c) shall be amended to add at the end thereof the words “, provided,
however, that if the Call Notice is given prior to June 7, 2002, the Call Notice
may be given on at least one (1) day’s prior written notice (which notice shall
be irrevocable) of the Company’s intention to exercise its repurchase right set
forth in this Section 9(c), specifying the Call Closing Date which in such event
shall be not less than one (1) day nor more than ten (10) days after the date of
the Call Notice.”

                Amendments Relating to Section 9(e).  Section 9(e) is deleted in
its entirety and replaced with the following: “Subject to the provisions of
Section 9(g), the repurchase price (the “Repurchase Price”) for the Warrants
which are to be repurchased by the Company pursuant to Section 9(a) or Section
9(c) shall be (i) $0.30 per share, if the repurchase occurs on or prior to June
7, 2002; (ii) $0.45 per share, if the repurchase occurs after June 7, 2002 but
prior to June 28, 2002; (iii) $0.60 per share, if the repurchase occurs after
June 28, 2002 but prior to July 19, 2002; (iv) $0.75 per share, if the
repurchase occurs after July 19, 2002 but prior to August 14, 2002; and (v)
$0.90 per share, if the repurchase occurs after August 14, 2002.”

                In WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date and year first above written.


WEICHERT ENTERPRISES, LLC


By:         GERALD C. CROTTY
——————————————
Name:    Gerald C. Crotty
Title:      President EOS INTERNATIONAL, INC.


By:         PETER A. LUND
——————————————
Name:    Peter A. Lund
Title:     Chairman


DL HOLDINGS I, L.L.C.


By:         DAN STERN
——————————————
Name:    Dan Stern
Title:     Managing Member
